DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 18: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 18 that includes, “wherein the second pixel units comprise second transparent portions and second non-transparent portions, and wherein a proportion of the first transparent portions in the first area is greater than a proportion of the second transparent portions in the second area; two front cameras located behind the display panel, wherein the first area corresponds to a position corresponding to the two front cameras, and wherein the two front cameras are configured to take pictures comprising occluded areas resulting from occlusion by the first non- transparent portions; and a processor coupled to the display panel and the two front cameras and configured to: obtain the pictures from the two front cameras; and process the pictures by complementing the occluded areas based on the pictures to obtain a picture in which the occluded areas are completely or partially recovered.”
	As of Claims 19-25: Claims 19-25 depend from Claim 18 and are allowed as well.
	As of claim 26: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 26 that includes, “obtaining pictures taken by at least two cameras of the terminal that are located behind a display panel of the terminal, wherein the pictures comprise occluded areas resulting from occlusion by first non-transparent portions of a first area of the display panel that corresponds to a position of the at least two cameras, wherein the first 
	As of Claims 27-33: Claims 27-33depend from Claim 26 and are allowed as well.

	As of claim 34: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 34 that includes, “obtain pictures taken by at least two cameras of the terminal that are located behind a display panel of the terminal, wherein the pictures comprise occluded areas resulting from occlusion by first non-transparent portions of a first area of the display panel that corresponds to a position of the at least two cameras, wherein the first area comprises first pixel units that comprise first transparent portions and the first non-transparent portions, wherein a second area of the display panel comprises second pixel units comprising second transparent portions and second non-transparent portions, and wherein a proportion of the first transparent portions in 553959-v2/4747-199008Atty. Docket No. 4747-19900 (85350658US07) the first area is greater than a proportion of the second transparent portions in the second area; and process the pictures by complementing the occluded areas based on the pictures to obtain a first picture in which the occluded areas are completely or partially recovered.”
	As of Claims 35-37: Claims 35-37 depend from Claim 34 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	CHEN et al. (US 2019/0096310 A1) teaches Chen discloses a pixel arrangement structure for a display panel. For example, paragraph [0029] of Chen states: the pixel arrangement structure includes a plurality of circular pixels 10. The plurality of circular pixels 10 include a center pixel 201 and a plurality of peripheral pixels 202 located around the center pixel 201. Some of the plurality of peripheral pixels 202 distributed on a same circumference with the center pixel 201 as a center form a first pixel group 20. That is, centers of the plurality of peripheral pixels 202 in a same first pixel group 20 are located on a same circumference, and the circumference is concentric with the center pixel 201. As further shown in FIG. 2 of Chen, the pixels 10 in each ring of peripheral pixels 202 are connected adjacent to each other, and the center of the ring is occupied by the center pixel 201. No transparent region is defined in the center of the ring formed by the peripheral pixels 202. 

 	CHENG et al. (US 2018/0324286 A1) teaches  camera assembly and a mobile electronic device are provided. The camera assembly includes at least two image sensors. Each image sensor includes a pixel array and a control circuit. The pixel array includes a light sensing region and an imaging region. The control circuit is configured to control the light sensing region to detect an illumination intensity when receiving a light sensing instruction and to control the imaging region to obtain an image when receiving an imaging instruction. The mobile electronic 
{YB:01111889.DOCX } 
 	CHENG et al. (US 2017/0070679 A1) teaches a display device includes a substrate, an encapsulation unit opposite to the substrate, a display unit disposed between the substrate and the encapsulation unit and including a pixel, a camera unit disposed on one side of the substrate and including at least one camera module, and a mirror member disposed on one side of the encapsulation unit (See abstract).

Rappoport et al. (US 2013/0135328 A1) teaches an electronic device may include a component that is disposed behind a display (e.g., a transparent organic light-emitting diode (OLED) display) that is configured to selectively become transparent at certain transparency regions. Additionally, the electronic device includes data processing circuitry configured to determine when an event requesting that the component be exposed occurs. The data processing circuitry may control portions of the display to become transparent, to expose the component upon the occurrence of the event requesting that the component be exposed (See abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697